Citation Nr: 1231123	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) on account of the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to February 2004.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In this decision the RO granted service connection for bilateral varicocele with mild atrophy of the left testicle.  A May 2008 Board decision adjudicated the Veteran's bilateral varicocele increased initial rating claim, and remanded the SMC claim currently before the Board.  The SMC claim was again before the Board in October 2010 at which time it was remanded to ensure substantial compliance with the Board's May 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, for the reasons stated below, the matter must again be remanded to ensure substantial compliance with the Board's remand directives.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA provides special monthly compensation if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k).  Loss of use of one testicle is established when (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle; or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).

The reason for this remand is the same as the Board's prior remand in October 2010.  That is, the Board noted in October 2010 that a May 2009 VA examiner indicated that the Veteran did not meet the criteria of either (a) or (b) of 38 C.F.R. § 3.350(a)(1)(i), but that arrangements had not been made for a medical board to consider whether a biopsy of the left testicle was recommended and accepted by the Veteran as the Board had directed in its prior remand of May 2008.  Consequently, the Board directed in October 2010 that this action be accomplished.  

Unfortunately, this action has not been accomplished.  Rather, the record shows that the Veteran was afforded a new VA examination in November 2010, but no mention was made of a medical board and there is no indication that consideration was even given to a biopsy of the left testicle.  The Veteran's representative pointed this out in written argument in July 2012 and said that not only has the duty to assist been ignored but as the due process has been obfuscated.  Accordingly, this matter must again be remanded so that arrangements can be made for a medical board, to include a genitourologist who examined the Veteran, to consider whether a biopsy of the left testicle is recommended to establish the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).

The Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is also cognizant that the remand is for consideration of an invasive procedure, but this is precisely what the regulation requires.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for a medical board, including a genitourologist who examined the Veteran, to consider whether a biopsy of the left testicle is recommended.  If biopsy is recommended, and accepted by the Veteran, that should be done, and a determination should be made whether there is absence of spermatozoa from the left testicle. 

2.  Then, after completion of any additional development indicated by the record, readjudicate entitlement to special monthly compensation based on loss or loss of use of a creative organ.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


